Citation Nr: 0734518	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker






INTRODUCTION

The veteran served on active duty from May 1958 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity; however, there is 
no evidence that the veteran's PTSD results in occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and, an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's informal claim was received in March 2002.  In 
August 2002, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the 
August 2002 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.

To that end, the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a May 2003 rating 
decision, the RO granted service connection for PTSD, and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for PTSD in a 
May 2003 rating decision and later assigned an initial 
30 percent disability rating effective March 11, 2002 (date 
of claim).  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's May 2004 notice of disagreement (NOD), the 
claimant took issue with the initial 30 percent disability 
rating and is presumed to be seeking the maximum benefits 
available under the law.  Dingess; see also AB v. Brown, 6 
Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
November 2004 SOC which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

Moreover, the veteran was also sent a letter, regarding the 
appropriate disability rating or effective date to be 
assigned, in April 2006.  See Dingess.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

The veteran filed an initial claim for PTSD in March 2002.  
He was afforded a VA examination in May 2003.  At the time of 
the interview, he presented with good grooming and good 
personal hygiene.  He was oriented to person, place, and 
time.  The examiner stated that the veteran's thought 
processes seemed to be normal.  Hallucinations and delusions 
were denied, as were homicidal and suicidal thoughts.  A 
normal rate and flow of speech were noted.  The veteran 
stated that he had memory problems.  When tested, he was able 
to recall four out of four words after a brief distraction.  

The veteran attested to high anxiety and panic-like spells.  
He also noted irritability and occasional impulse control.  
However, he stated that moments of impulse control had not 
occurred for four or five years.  Although he had a drinking 
problem following service, he denied problems with alcohol 
abuse at the time of the examination.  Frequent nightmares 
and night sweats were reported, as well as flashbacks and 
psychological distress at exposure to external cues, as well 
as physiological reactivity.  His affect was restricted, and 
hypervigilance and startle response were noted.

According to the report, the veteran had a restriction of 
interest and participation in activities, but he is still 
able to maintain some friendships.  He reported contact with 
some close friends and he said he got along well with close 
friends.  Detachment from others was reported, including his 
adult sons.  Some family conflict was noted, as his wife at 
the time and his son's wife did not get along.  However, the 
veteran had been married for 38 years at the time of the 
interview.  He stated that the marriage was fine.   

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 54, indicative of moderate symptoms, but 
significant social impairment was noted.             

In a May 2003 rating decision, the RO granted the veteran's 
claim and assigned a disability rating of 30 percent.  He 
filed a notice of disagreement in May 2004, citing an 
increase in panic attacks, chronic depression and 
sleeplessness.

During a February 2005 Decision Review Officer (DRO) hearing, 
the veteran reported that his PTSD symptoms were causing 
problems for him at work.  He noted panic attacks, which 
occurred at a rate of one or two per day, and resulting 
verbal warnings.  He also reported a worsening of his sleep 
disorder.  

The veteran was afforded another VA examination in October 
2005.  At that time, he was neatly groomed and appropriately 
dressed.  His speech was spontaneous, clear, and coherent.  
His affect was full, but anxious and dysphoric.  He was 
oriented to person, place, and time.  No obsessive or 
ritualistic behavior was reported; however, occasional 
suicidal thoughts were noted.  Homicidal thoughts were not 
reported.  The examiner noted that the veteran tended to 
neglect his hygiene at times on the weekends.

The veteran reported several PTSD symptoms, including 
concentration difficulty, social withdrawal, heightened 
irritability, weekly crying spells, and non-communication.  
He had suicidal thoughts within a week of the interview.  
Intrusive recollections were noted, as well as hallucinations 
and recurrent flashbacks.  Avoidance symptoms were reported, 
as was general social detachment.  Sleep disturbance was 
noted.  Hypervigilance and an exaggerated startle response 
were also mentioned.  He denied having impaired impulse 
control with violent features.

According to the report, the veteran did not socialize with 
anyone other than his family, and friends in his 
neighborhood.  The veteran also reported a reprimand at work 
due to a short temper with employees and customers.  He said 
he had only missed about one (1) week of work in the past 
year due to the symptoms of his PTSD.  Ultimately, the 
examiner assigned a GAF score of 50, indicative of serious 
symptoms.

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability.  The rating 
criteria provides a 30 percent rating for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).
 
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The veteran is currently rated at 30 percent disabling, and 
the veteran's symptoms meet the criteria for a 50 percent 
rating.  His conduct at work reflects occupational impairment 
in accordance with a 50 percent rating, due to reduced 
reliability and productivity.  Further, the veteran exhibits 
symptoms such as flattened affect, panic attacks more than 
once a week, impaired judgment, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

Although some of the veteran's symptoms are suggestive of a 
higher rating, including hallucinations, some neglect of 
personal hygiene, and occasional suicidal ideation, his 
occupational and social difficulties are not indicative of a 
70 percent rating.  The veteran has difficulties with 
customers and employees at work, with a history of 
reprimands, however the Board notes that the veteran was 
employed at the time of his last VA examination.  Moreover, 
the March 2002 and October 2005 VA examinations noted that 
the veteran maintained relationships with family members, 
including his siblings with whom he spoke weekly.  The report 
also noted that, in addition to family members, the veteran 
associated with friends in his neighborhood.  Further, 
symptoms such as obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, and near-continuous panic or depression 
affecting the ability to independently function, were not 
reported.  Also, spatial disorientation was not noted, as the 
veteran was oriented to person, place, and time during both 
examinations.  Although the October 2005 interview noted an 
inability to maintain personal appearance and hygiene, the 
veteran was dressed appropriately during each of his VA 
examinations.  It was also noted that the veteran neglected 
his hygiene only on the weekends.

In sum, the veteran's GAF score, as well as his documented 
symptomatology, occupational difficulties, and social 
isolation, warrant a disability rating of 50 percent.  The 
Board, however, does not find that the criteria for a 70 
percent rating are met at this time, in that the evidence 
does not show deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood.  
Accordingly, a disability rating of 50 percent is granted.

ORDER

Entitlement to in initial rating of 50 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


